DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 07/14/2021. 
Claims 1-2, 15-16 have been cancelled. 
Claims 3-14, 17-19 are pending in this application.
Claims 3-5, 7-8, 10-12, 14 have been amended in the instant application.
Claim 9 is a newly added claim

Claims 3-14, 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Ruvio et. al (US 20190036946A1) discloses a method for identifying malicious activity that changes the integrity of data sent out from a vehicle, comprising: intercepting, by an output data monitoring agent that monitors data sent out from the vehicle to an external receiving computing unit using a communication interface in communication with a network; intercepting, by at least one sensor data monitoring agent that monitors sensor data outputted by at least one sensor associated with the vehicle; monitoring the integrity of the data sent out by the vehicle by analyzing the data collected by the output data monitoring agent with the sensor data collected by the at least one sensor data monitoring agent to identify a mismatch; and identifying an indication of malicious activity that changed the data sent out from the vehicle relative to the data sensed by the at least one sensor. (see abstract).  

	Saroiu et. al  (US20110320823A1) provides trusted sensors and trusted sensor readings on computing devices such as mobile devices. The architecture utilizes a trustworthy computing technology (e.g., trusted platform module (TPM). In the context of TPM, one implementation requires no additional hardware beyond the TPM and a virtualized environment to provide trusted sensor readings. A second implementation incorporates trusted computing primitives directly into sensors and enhances security using signed sensor readings. Privacy issues arising from the deployment of trusted sensors are also addressed by utilizing protocols. (see abstract).  

Thom et al. (US20160308677A1) techniques are provided to ensure isolation of trusted input/output devices using a Secure Crypto-Processor. Secure IO lines may be used to drive devices that have a higher integrity requirement and to do attestation of sensor readings. Enhanced authorization policies may be used to enforce policies on interaction with IO devices. A bus master controller may also be provided in a Secure Crypto-Processor. Individual devices on an isolated Secure Crypto-Processor bus may be mapped to Indices so that read and write operations can be associated with Secure-Crypto-Processor-enforced authorization policies. The Secure Crypto-Processor may further provide means of attestation for complex data read from an input/output device that may be signed with the device identity to show strong origination proof of that data. (see abstract).

Thekkath et al. (US6681283B1) discloses cache coherency system for an on-chip computing bus is provided. The coherency system contains a coherency credit counter within each master device on the on-chip bus for monitoring the resources available on the bus for coherent transactions, a coherency input buffer for storing coherent transactions, and a cache for storing coherent data. The coherency credit counter tracks coherent transactions pending in a memory controller, and delays coherent transactions from being placed on the bus if coherent resources are not available in the memory controller. When resources become available in the memory controller, the memory controller signals the coherency system in each of the master devices. The coherency system is coupled to a split transaction tracking and control to establish transaction ID's for each coherent transaction initiated by its master device, and presents a transaction ID along with an address portion of each coherent transaction. (see abstract).

Saraiya et al. (US8848727B2) discloses a Small Computer System Interface (SCSI) transport for fabric backplane enterprise servers provides for local and remote communication of storage system information between storage sub-system elements of an ES system and other elements of an ES system via a storage interface. The transport includes encapsulation of information for communication via a reliable transport implemented in part across a cellifying switch fabric. The transport may optionally include communication via Ethernet frames over any of a local network or the Internet. Remote Direct Memory Access (RDMA) and Direct Data Placement (DDP) protocols are used to communicate the information (commands, responses, and data) between SCSI initiator and target end-points. A Fiber Channel Module (FCM) may be operated as a SCSI target providing a storage interface to any of a Processor Memory Module (PMM), a System Control Module (SCM), and an OffLoad Module (OLM) operated as a SCSI initiator. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 17 filed 07/14/2021. Dependent claims 3-14 further limits allowed independent claim 17; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 18. 

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 19. 

Accordingly, claims 3-14, 17-19 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449